Citation Nr: 0533064	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran had active military service from December 1968 to 
January 1972.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2002 decision by the North Little 
Rock, Arkansas VA regional office (RO).  It was perfected for 
appeal in October 2002.  In May 2005, the veteran appeared at 
a hearing before one of the undersigned Veterans Law Judges 
at the RO, but because the tape recording was damaged, a 
second hearing was conducted at the RO in September 2005, by 
a different Veterans Law Judge.  Both Judges are members of 
the panel deciding this case.  


FINDING OF FACT

The veteran has PTSD related to an in-service stressor.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and a claimed in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

If a post-traumatic stress disorder claim is based on an in-
service personal assault, the regulations authorize the use 
of evidence from sources other than the veteran's service 
records to corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The veteran seeks service connection for PTSD.  The record 
reflects that he currently receives VA treatment for that 
disorder, and that following his examination for VA purposes 
in connection with this claim in 2001, he was diagnosed to 
have PTSD.  The examiner who performed that evaluation 
identified the in-service stressor considered to have caused 
the veteran's PTSD to be a personal assault.  In this regard, 
the veteran described a sexual assault against him by two 
individuals, which occurred in the Washington, DC area in May 
1969.  

The veteran's service records include no references to any 
assault as now described by the veteran, which is consistent 
with the veteran's testimony that he told no one of it until 
many years later.  The records do show, however, that the 
veteran was assigned to the Washington, DC area at the time 
he described the assault occurred.  Service records also 
document a decline in the veteran's performance after that 
time, as evidenced by his periods of absences without leave 
in 1971, and the description of him by his commander in late 
1971, (after already attaining the rank of E-5), as being 
unable to adapt to service, exhibiting a disregard to his 
superiors, and demonstrating a gross lack of concern for 
adhering to Army regulations and policy.  He was discharged 
"under honorable conditions."  Furthermore, service medical 
records, beginning the year after the assault, likewise 
reflect a number of occasions where the veteran described 
himself as depressed, anxious and prone to rage reactions.  

Given the nature of the in-service stressful event at issue 
here that has been linked by VA medical professionals to the 
veteran's PTSD, together with the in-service records 
documenting a decline in the veteran's performance after the 
stressful event is said to have occurred, and mindful of the 
Board's obligation to resolve reasonable doubt in the 
veteran's favor, the Board concludes the record 
satisfactorily shows medical evidence establishing a 
diagnosis of PTSD; a link, established by medical evidence, 
between current symptomatology and a claimed in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Accordingly, a basis upon 
which to establish service connection for PTSD has been 
presented, and the appeal is granted.  

Because of the complete grant of the benefit sought on 
appeal, a discussion of VA's compliance with the duties to 
assist and notify is unnecessary.  









	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is granted.  


			
	MARK D. HINDIN	MICHAEL E. KILCOYNE
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
__________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


